internal_revenue_service department of the treasury number release date index number 468a washington dc person to contact telephone number refer reply to cc psi 6-plr-116500-01 date date legend buyer seller seller seller seller seller seller seller seller seller seller seller seller plant state commission a b c d e f g h i j k l plr-116500-01 m n o p q r s this letter responds to your request dated date and subsequent correspondence on behalf of seller that we rule on certain tax consequences of the sale of the plants from sellers to buyer as set forth below you have requested rulings regarding the tax consequences under sec_468a of the internal_revenue_code to the sellers’ qualified nuclear decommissioning funds as well as rulings regarding the proper realization and recognition of gain and loss on the sale of the plant and the proper allocation_of_basis you have represented the following facts and information relating to the ruling_request the sellers are unregulated tax-exempt municipal utilities and utilities regulated by various state public_utility commissions and the federal energy regulatory commission ferc as a result of deregulation encouraged by the state public_utility commissions and the ferc the sellers are in the process of withdrawing from the electric power generation business and intend to sell the plant and related assets to the buyer each seller owns as tenant-in-common a fee simple ownership_interest in one or more of the plant’s units and facilities and assets associated with the plant seller sec_1 and are members of the same consolidated_group seller owns an a percent interest in each of unit and unit and a c percent interest in unit seller owns a b percent interest in each of unit and unit and a d percent interest in unit seller sec_3 and own respectively f h i l m e g k and j percent of unit seller operates all three units of the plant but does not have an ownership_interest in any of the units seller owns some assets associated with the plant that will be sold to the buyer pursuant to several sales agreements seller sec_1 and maintain nuclear decommissioning funds that qualify under sec_468a each of the sellers except seller maintain nonqualified nuclear decommissioning funds for each of the units of the plant which are trusts under the laws of state and which are considered grantor trusts under sections the three units of the plant are generally managed on a site-wide basis they share functions such as chemistry corrective action programs training warehousing contract management communication business services facilities management and plr-116500-01 engineering plant procedures such as security have been managed collectively for all three units the plant site is surrounded by a single security fence the only significant functions that take place on a unit-by-unit basis are the operational functions that take place in the control rooms this is necessary because of the technical differences between the units in carrying out the sellers’ divestiture plan the commission instructed the auction agent to solicit bids for each unit individually and for the three units on a consolidated basis in order to assure that the maximum value was realized however all bids submitted in the auction including buyer’s bid were bids for all three units together no interested_party bid on any of the units separately seller believed that the sellers interests were best served by including unit with unit sec_2 and in the sale the number of common facilities common service requirements and unit interdependencies would make ownership of unit by an unaffiliated entity undesirable from a management and safety standpoint for example unit sec_1 and share a number of common walls which are mutually dependent for resistance to seismic events therefore the continued structural integrity of unit necessitating a delay in the dismantling of unit until unit sec_2 and are dismantled is essential to unit 2's design and license compliance similarly control_over unit by the owner of unit sec_2 and is important because the spent nuclear fuel stored in unit could present a hazard if mishandled common ownership of the three units also is important for security reasons because there is no practical way to construct an internal barrier within the shared security area to separate_unit from unit sec_2 and finally ownership of all three units would allow a site-wide decommissioning and spent fuel storage strategy that will provide economies of scale and greater assurances of adequacy of decommissioning funding pursuant to several agreements dated n the sellers will transfer to the buyer all the assets of the plant including all the assets in the qualified and nonqualified nuclear decommissioning funds maintained by the various sellers the buyer will hold both the qualified and nonqualified decommissioning funds solely for the purpose of decommissioning the plant the funds will be under the general supervision of the ferc and the nuclear regulatory commission nrc the buyer will not make additional contributions to the qualified nuclear decommissioning funds unless permitted by future legislative changes to sec_468a any funds that exceed the amount necessary to satisfy all decommissioning liabilities will be distributed to the buyer the buyer will assume liabilities associated with the plant including decommissioning and other environmental liabilities unit of the plant is currently being decommissioned and is not an operating asset in the hands of the sellers and will not be an operating asset in the hand of the buyer the buyer will pay the sellers o p and q respectively for unit sec_1 and in addition the buyer will pay r and s respectively for nuclear fuel attributable to unit sec_2 and sellers and buyer represent that they will treat the transaction as an asset purchase for tax purposes subject_to sec_1060 plr-116500-01 apart from the purchase and sale agreements as a result of prior legal actions seller sec_1 and entered into settlement agreements with certain of the other owners of unit to allocate on a non-pro-rata basis the cash consideration received by the other owners at the time of the sale and the amount that the other owners must contribute to their respective decommissioning trust funds at the time of the sale requested ruling the sellers’ qualified nuclear decommissioning funds will not be disqualified on the date of closing when the assets in the funds are transferred to the buyer’s qualified nuclear decommissioning funds requested ruling the sellers’ qualified nuclear decommissioning funds will not recognize gain_or_loss upon the transfer of their assets at closing to the buyer’s qualified nuclear decommissioning funds requested ruling the sellers will not recognize income attributable to the assets in the qualified nuclear decommissioning funds upon the transfer of the assets at closing to the buyer’s qualified nuclear decommissioning funds requested ruling the buyer’s qualified nuclear decommissioning funds established to hold the assets transferred from the sellers’ qualified nuclear decommissioning funds will be treated as a qualified nuclear decommissioning fund under sec_468a requested ruling neither the buyer nor the buyer’s qualified nuclear decommissioning funds will recognize gain_or_loss or otherwise take any income_or_deduction into account by reason of the transfer of the assets from the sellers’ qualified nuclear decommissioning funds to the buyer’s qualified nuclear decommissioning funds and after closing the buyer’s qualified nuclear decommissioning funds will retain the same basis in the assets received as the sellers’ qualified nuclear decommissioning funds had prior to closing sec_468a provides that a taxpayer may elect to deduct payments made to a nuclear decommissioning reserve fund the qualified_fund sec_468a limits the annual deduction of the electing taxpayer to the lesser_of the ruling_amount or the amount of decommissioning costs included in the electing taxpayer’s cost of service for ratemaking purposes for the taxable_year sec_468a provides that the ruling_amount means the amount determined by the service to be necessary to a fund that portion of the nuclear decommissioning cost with respect to the nuclear power plant that bears the same ratio to the total nuclear decommissioning costs with respect to such nuclear power plant as the period for which the fund is in effect bears to the estimated_useful_life of the nuclear power plant and b prevent any excessive funding of such costs or the funding of such costs plr-116500-01 at a rate more rapid than level_funding sec_468a provides that the rate_of_tax on the income of a qualified_fund is percent sec_468a provides in pertinent part that the assets in a qualified_fund shall be used exclusively for satisfying the liability of any taxpayer contributing to the qualified_fund sec_1_468a-1 of the federal_income_tax regulations provides that an eligible_taxpayer is a taxpayer that possesses a qualifying interest in a nuclear power plant sec_1_468a-1 provides that a qualifying interest is a direct ownership_interest or a leasehold interest meeting certain additional requirements sec_1_468a-1 provides in part that a nuclear power plant is any nuclear power reactor that is used predominantly in the trade_or_business of the furnishing or sale of electric energy if the rates for such furnishing or sale have been established or approved by a public_utility commission sec_1_468a-5 sets out the qualification requirements for nuclear decommissioning funds it provides in part that a qualified_fund must be established and maintained pursuant to an arrangement that qualifies as a_trust under state law an electing taxpayer can establish and maintain only one qualified_fund for each nuclear power plant sec_1_468a-5 provides that if at any time during the taxable_year a nuclear decommissioning fund does not satisfy the requirements of sec_1_468a-5 the service may disqualify all or a portion of the fund as of the date that the fund does not satisfy the requirements sec_1_468a-5 provides that if a qualified_fund is disqualified the fair_market_value with certain adjustments of the assets in the fund is deemed to be distributed to the electing taxpayer and included in that taxpayer’s gross_income for the taxable_year sec_1_468a-6 generally provides rules for the transfer of an interest in a nuclear power plant and transfer of the qualified_fund where after the transfer the transferee is an eligible_taxpayer under sec_1_468a-6 the service may treat any disposition of an interest in a nuclear power plant occurring after date as satisfying the requirements of the regulations if the service determines that such treatment is necessary or appropriate to carry out the purposes of sec_468a under the specific facts herein the service will exercise its discretion to treat this sale under sec_1_468a-6 as a disposition qualifying under the general provisions of sec_1_468a-6 this exercise of discretion is specifically based on the continued general supervision of the qualified_fund by the nuclear regulatory agency and the federal energy regulatory commission this exercise of discretion however applies to the provisions of except those outlined in 468a-6 e with respect to the calculation of a schedule of ruling amounts subsequent to a sale thus under sec_1_468a-6 the qualified nuclear decommissioning fund of the sellers will not be disqualified upon the sale when the assets are transferred to the buyer’s qualified funds and those funds holding the transferred qualified assets will be treated as qualified plr-116500-01 funds of the buyer sec_1_468a-6 provides that neither a transferor nor its fund will recognize gain_or_loss or otherwise take any income_or_deduction into account by reason of the transfer of the assets from a transferor’s qualified_fund to a transferee’s qualified_fund thus the sellers will not recognize gain_or_loss or otherwise take any income_or_deduction into account by reason of the transfer of the sellers’ qualified funds assets to the buyer’s qualified funds similarly sec_1_468a-6 provides that neither a transferee nor its fund will recognize gain_or_loss or otherwise take any income_or_deduction into account by reason of the transfer of the assets from a transferor’s qualified_fund to a transferee’s qualified_fund thus the buyer will not recognize gain_or_loss or otherwise take any income_or_deduction into account by reason of the transfer of the sellers’ qualified funds assets to the buyer’s qualified funds finally sec_1_468a-6 provides that transfers of assets of a qualified_fund to which sec_1_468a-6 applies do not affect basis accordingly under sec_1_468a-6 the buyer’s qualified funds will have a basis in their assets that is the same as the basis of those assets in the qualified funds of the sellers immediately before the sale thus the buyer’s qualified funds will after the sale have a carryover_basis in the assets after the sale requested ruling each seller’s gain_or_loss on the sale of the plant and its associated assets other than the qualified nuclear decommissioning funds will be the difference between such seller’s basis in such assets and its amount_realized sec_1001 provides that a taxpayer’s gain from the sale of property is the excess of the amount_realized over the taxpayer’s adjusted_basis provided in sec_1011 for determining gain and that the taxpayer’s loss from the sale of property is the excess of the taxpayer’s adjusted_basis provided in sec_1011 for determining loss over the amount_realized sec_1060 provides that in the case of an applicable_asset_acquisition the consideration received shall be allocated among the acquired assets in the same manner as amounts are allocated to assets under sec_338 sec_1 a provides that in the case of an applicable_asset_acquisition sellers and purchasers must allocate the consideration under the residual_method as described in sec_1_338-6 and sec_1_338-7 in order to determine respectively the amount_realized from and the basis in each of the transferred assets sec_1060 defines the term applicable_asset_acquisition as the transfer of assets constituting a trade_or_business if the acquirer’s basis in the transferred assets is determined wholly by reference to the consideration paid for such assets plr-116500-01 sec_1_1060-1 defines a seller’s consideration as the amount in the aggregate realized from selling the assets in the applicable_asset_acquisition under sec_1001 sec_1060 provides no independent basis for determining the amount a taxpayer realizes on the sale of assets or the time such amount may be taken into account the amount_realized and the time such amount is taken into account are determined solely under generally applicable tax_accounting principles see sec_1001 the residual_method is based on a division of assets into seven classes class i generally consisting of cash and general deposit accounts held in banks savings and loan associations and other depository institutions class ii generally consisting of actively_traded personal_property like u s government securities and publicly traded stock but also including certificates of deposit and foreign_currency even if they are not actively_traded personal_property class iii most debt instruments including receivables and assets that the taxpayer marks to market at least annually for federal tax purposes class iv stock_in_trade of the taxpayer or other_property of a kind which would properly be included in the inventory of the taxpayer if on hand at the close of the taxable_year or property held by the taxpayer primarily_for_sale_to_customers in the ordinary course of its trade_or_business class v all assets other than class i ii iii iv vi and vii assets class vi all sec_197 intangibles as defined in sec_197 except goodwill and going_concern_value and class vii goodwill and going_concern_value whether or not it qualifies as a sec_197 intangible sec_1_338-6 and sec_1_338-6 consideration is first reduced by the amount of class_i_assets the remaining consideration is then allocated among the class_ii_assets pro_rata to the extent of their fair_market_value then among the class_iii_assets pro_rata to the extent of their fair_market_value then among the class_iv_assets pro_rata to the extent of their fair_market_value then among the class_v_assets pro_rata to the extent of their fair_market_value then among the class_vi_assets pro_rata to the extent of their fair_market_value and finally any remaining consideration is allocated to the class_vii_assets sec_1_1060-1 sec_1_338-6 and sec_1_338-6 the following example illustrates the operation of sec_1060 on date1 an applicable_asset_acquisition is made the assets sold consist of class_i_assets in the amount of dollar_figure class_ii_assets with a fair_market_value of dollar_figure and a basis in the hands of the seller of dollar_figure class_iii_assets with a fair_market_value of dollar_figure and a basis of dollar_figure class_iv_assets with a fair_market_value of dollar_figure and a basis of dollar_figure class_v_assets with fair_market_value of dollar_figure and a basis of dollar_figure and class_vi_assets with a fair_market_value of dollar_figure and a basis of dollar_figure the consideration consists of dollar_figure cash and an assumed liability of dollar_figure that under applicable tax_accounting principles is taken into account at the time of the applicable_asset_acquisition the consideration will be first reduced by dollar_figure the amount of class_i_assets the remaining consideration will be allocated as follows dollar_figure to class_ii_assets pro plr-116500-01 rata according to fair_market_value resulting in a dollar_figure gain dollar_figure to the class_iii_assets pro_rata according to fair_market_value resulting in no gain_or_loss dollar_figure to the class_iv_assets pro_rata according to the fair_market_value resulting in a dollar_figure gain dollar_figure to the class_v_assets pro_rata according to the fair_market_value resulting in no gain_or_loss dollar_figure to the class_vi_assets pro_rata according to the fair_market_value resulting in a dollar_figure gain and the remaining dollar_figure to the class_vii_assets pro_rata according to the fair_market_value resulting in a dollar_figure gain the character of the amounts of gain_or_loss recognized by the seller as well as any applicable holding periods is determined by the nature of the underlying assets sec_1_1060-1 sec_1_1060-1 and sec_1_338-6 if under general tax principles there is a subsequent adjustment to the consideration that amount is allocated in a manner that produces the same allocation that would have been made at the time of the acquisition had such amount been paid_or_incurred on the acquisition_date sec_1_1060-1 sec_1_1060-1 and sec_1 with respect to the qualified nuclear decommissioning funds relating to the plant the federal tax treatment of the transaction is determined exclusively under sec_468a and the regulations thereunder with respect to the plant equipment operating_assets and assets of the nonqualified nuclear decommissioning funds however these assets comprise a trade_or_business in the sellers’ hands and the basis buyer takes in those assets will be determined wholly by reference to the buyer’s consideration thus each seller’s transfer of its interest in the plant its equipment operating_assets and assets of that seller’s nonqualified funds to buyer or in the case of seller the sale of its assets to buyer in exchange for cash and the assumption of the decommissioning liability except to the extent funded by the qualified nuclear decommissioning funds is a separate applicable_asset_acquisition as defined in sec_1060 as such each seller’s federal tax treatment of the sales is determined under sec_1060 and the regulations thereunder thus each seller must allocate the consideration to the applicable assets in accordance with the provisions of sec_1060 and the regulations thereunder specifically each seller will first reduce the consideration received by the amount of class_i_assets it transfers in the transaction including any class_i_assets held in any nonqualified_fund it transfers to the extent a seller’s consideration exceeds the class_i_assets it transfers such excess will be allocated to the class_ii_assets it transfers then to the class_iii_assets it transfers then to the class_iv_assets it transfers then to the class_v_assets it transfers then to the class_vi_assets it transfers and finally to the class_vii_assets it transfers such consideration is allocated to each class of assets pro_rata according to the fair_market_value of those assets up to their total fair_market_value the character and other attributes of the amounts of gain and loss are determined by that of the underlying assets accordingly on the sale of the plant and each sellers’ interests in the assets in plr-116500-01 their respective decommissioning trust funds other than the assets in the sellers’ qualified nuclear decommissioning funds each sellers’ gain_or_loss on each transferred asset will be the difference between the basis of the asset and the amount_realized with respect to that asset as a result of the sale taking into account the allocation of consideration pursuant to sec_1060 and the corresponding regulations requested ruling each seller’s amount_realized on the sale of the plant and its associated assets will include the cash consideration received from the buyer and the amount of its liabilities assumed by the buyer including its liability to decommission the plant but reduced by the amount of such liability to be funded by such seller’s qualified nuclear decommissioning funds sec_1001 provides that a seller’s amount_realized from the sale of property is the sum of any money received plus the fair_market_value of the property other than money received sec_1_1001-2 provides that a seller’s amount_realized from the sale of property includes the amount of liabilities from which the seller is discharged as a result of the sale this may include debt and non-debt liabilities see 84_tc_1319 assumption of lessee’s repair liability was part of amount_realized on sale of leasehold as set forth with respect to requested ruling the decommissioning liability from which sellers will be relieved is fixed and determinable as owners and operators of a nuclear plant sellers are required_by_law to provide for eventual decommissioning see cfr sec_50 accordingly each seller's amount_realized on the sale of its interests in the plant and associated assets not including the assets in the sellers' qualified nuclear decommissioning fund will include the cash consideration received by the seller as a result of the sale and the liabilities from which the seller is relieved as a result of the sale to the extent these liabilities are taken into account for federal_income_tax purposes the liabilities taken into account would include the appropriate amount of each seller's decommissioning liability not including any portion of the liability attributable to a seller's qualified nuclear decommissioning fund requested ruling each seller will be entitled to a deduction equal to the amount of its liability to decommission the plant expressly assumed by the buyer and included in the seller’s income in the year the liability is assumed reduced by the amount of the liability to be funded by such seller’s qualified nuclear decommissioning funds sec_1_446-1 provides that under an accrual_method of accounting a liability is incurred and generally taken into account for federal_income_tax purposes in the year in which all the events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability plr-116500-01 sec_461 makes clear that generally the all_events_test is not treated as having been met any earlier than the taxable_year in which economic_performance has occurred with respect to a liability see also sec_1 a sec_461 provides that in the case of a liability that requires the taxpayer to provide services economic_performance occurs as the taxpayer provides the services sec_1_461-4 provides that economic_performance occurs with respect to such service liabilities as the taxpayer incurs costs in connection with the satisfaction of the liability sec_1_461-4 provides an exception to the general economic_performance rule for services where the taxpayer sells a trade_or_business where the purchaser expressly assumes a liability arising out of the taxpayer’s trade_or_business that the taxpayer but for the economic_performance requirement would have been entitled to incur as of the date of the sale economic_performance with respect to the liability occurs as the amount of the liability is properly included in the amount_realized on the sale by the taxpayer the first prong of the all_events_test requires that the fact of the liability be established at the time of the deduction this prong of the all_events_test is satisfied in the instant case here each of the sellers clearly has the obligation to decommission the plant the fact of the obligation arose many years ago at the time the sellers obtained their license to operate the plant see c f_r section dollar_figure and sec_72 requiring the operator of a nuclear power plant to decommission it moreover congress recognized the existence of the decommissioning liability when in it enacted sec_461 and sec_468a noting that g enerally under federal and state laws utilities that operate nuclear power plants are obligated to decommission the plants at the end of their useful lives h_r conf_rep no see also s prt no vol 98th cong 2d sess the second prong of the all_events_test requires the amount of the liability to be reasonably determinable see sec_1_461-1 this prong is also satisfied in the instant case the amount of the sellers’ decommissioning liability has been determined by experts in the nuclear decommissioning industry their calculations have been reviewed and accepted by both the nrc which is charged with ensuring that sufficient funds are available to decommission the plant and in some cases by ferc in addition there is also support in the code for finding that the amount of the decommissioning liability is reasonably determinable at the time of sale sec_468a generally permits a current deduction for a ruling_amount based on estimated future decommissioning expenses to the extent the decommissioning costs are sufficiently determinable to entitle the utility to a deduction under sec_468a it is reasonable to conclude that the costs must also be sufficiently determinable to satisfy the second prong of the all_events_test given that the two prongs of the all_events_test are satisfied economic plr-116500-01 - performance with respect to the decommissioning liability occurs as of the date of the sale to the extent the liability is included in the sellers’ amount_realized at that time each of the sellers will be entitled to a deduction for the amount of its decommissioning liability associated with the plant expressly assumed by the buyer and included in that seller’s amount_realized requested ruling the buyer will not recognize any gain or otherwise take income into account by reason of the purchase of the plant and its associated assets except to the extent that the aggregate amount of cash and other class_i_assets received from all sellers exceeds the aggregate amount of consideration provided by the buyer to all the sellers generally a taxpayer does not realize income upon its purchase of a business’ assets even where those assets include cash or marketable_securities and in connection with the purchase the taxpayer assumes liabilities of the seller see 194_f2d_190 2d cir revrul_55_675 1955_2_cb_567 in this case buyer cannot acquire the plant without assuming the decommissioning liability which is inextricably associated with the ownership and operation of the plant and there is no indication that the transaction is other than a bona_fide purchase of the business and its associated assets and liabilities the exception to the general_rule set forth in revrul_71_450 1971_2_cb_78 does not apply in revrul_71_450 unlike the present situation the purchaser agreed to assume the prepaid subscription liability in return for a separate cash payment and the liability was not reflected in the sales_price of the business however we have determined that under the circumstances of this case the buyer must perform a separate allocation under sec_1060 for the assets received from each seller therefore we do not agree that the aggregate amount of class_i_assets received from all sellers should be compared to the aggregate consideration provided by the buyer to all sellers in determining whether income is recognized accordingly with respect to the acquisition of interests in the plant and its equipment and operating_assets and the assets in a nonqualified decommissioning fund from a particular seller buyer will not recognize income except to the extent the class_i_assets as defined in sec_1_338-6 it receives from that seller exceed its total cost determined under sec_1012 which will be the sum of its cash consideration and the amount of any other consideration it provides to that seller that is under applicable tax principles taken into account on the date of the applicable_asset_acquisition requested ruling the buyer will have a tax basis in the assets purchased including the assets in the buyer’s nonqualified nuclear decommissioning funds but excluding the assets in the buyer’s qualified nuclear decommissioning funds equal to the sum of the purchase_price and the assumed_liabilities and obligations that will be taken into account as liabilities for federal_income_tax purposes as of the closing date plr-116500-01 - sec_1012 provides in part that the basis_of_property shall be the cost of such property buyer claims that its cost of acquiring the sellers’ interests in the plant and the related assets including the decommissioning funds includes the amount of the assumed decommissioning liability buyer cites 331_us_1 and 194_f2d_190 as support for the proposition that for purposes of determining basis the cost of property generally includes assumed_liabilities to which the acquired property is subject_to the extent such liabilities can be accurately valued and are not contingent at the time of purchase since the buyer will pay cash and assume the liabilities and obligations of the sellers which includes the decommissioning liabilities in connection with the acquisition of the assets purchased its total cost of the assets purchased excluding the qualified nuclear decommissioning fund will equal the cash paid plus the liabilities and obligations assumed consequently its tax basis under sec_1012 equals the sum of the cash paid and the amount of the liabilities and obligations assumed the service however rejects including the amount of the future assumed decommissioning liability in the buyer’s cost_basis as of the closing the assumed decommissioning liability cannot be treated as incurred for any federal_income_tax purpose -- including basis -- until economic_performance occurs with respect to that liability the legislative_history underlying the enactment of sec_461 makes it clear that congress intended to exclude an item from being taken into account for tax purposes until economic_performance occurs this treatment applies to capital and well as non-capital transactions h_r rep no pt 98th cong 2d sess s prt no vol 98th cong 2d sess despite criticism from some commentators that the service lacks authority to apply the economic_performance rules broadly enough to include the calculation of basis and cost_of_goods_sold the service explicitly stated in the preamble to the final regulations implementing sec_461 that the service and treasury believe the intended scope of the statutory provision is indeed broad enough to apply in this manner preamble to t d fed reg date c b consistent with this position the service amended the regulations under sec_446 to clarify that a liability is incurred and generally is taken into account for federal_income_tax purposes in the taxable_year in which the all_events_test is satisfied and economic_performance has occurred with respect to the item sec_1 c ii a the regulations further clarify that applicable provisions of the code the regulations and other guidance published by the secretary prescribe the manner in which a liability that has been incurred is taken into account and specifically cite to the capitalization provisions of sec_263 as an example of a code provision subordinate to the economic_performance requirement specifically the regulations state for example an amount that a taxpayer expends or will expend for capital improvements to property must be incurred before the taxpayer may take the amount into account in computing its basis in the property sec_1_446-1 thus critical to determining whether the buyer is entitled to treat the future plr-116500-01 - decommissioning liability as a component of its cost_basis in the purchased assets at the time of the closing is deciding whether the liability will be incurred for tax purposes as of the closing it will not economic_performance does not occur with respect to a service liability such as the decommissioning obligation until and to the extent that costs are incurred in satisfaction of that liability sec_1_461-4 because the buyer will not have performed any services relating to the decommissioning liability at the time of the plant’s purchase economic_performance will not have occurred and the liability will not have been incurred at that time for any purpose under the internal_revenue_code including the cost_basis provisions of sec_1012 as indicated above a particular seller’s transfer of its interest in the plant its accordingly we rule that on the acquisition_date the buyer’s basis in the assets equipment operating_assets and assets of that seller’s nonqualified decommissioning funds to buyer or in the case of seller the sale of its assets to buyer in exchange for cash and the assumption of the decommissioning liability except to the extent funded by the qualified nuclear decommissioning funds is a separate applicable_asset_acquisition as defined in sec_1060 as such the buyer’s federal tax treatment of these acquisitions is determined under sec_1060 and the regulations thereunder acquired from a particular seller must be determined by allocating its cost ie the consideration provided by buyer on the acquisition_date allocable to that seller which includes the allocable portion of the cash but not the assumption of any future decommissioning liability among the assets acquired from that seller including the assets from that seller’s nonqualified decommissioning fund in accordance with the provisions of sec_1060 and the regulations thereunder specifically buyer will first reduce its consideration by the amount of the class_i_assets it receives in the transaction with that seller to the extent the class_i_assets received exceed the consideration buyer provides buyer will recognize income to the extent buyer’s consideration exceeds the class_i_assets it receives such excess will be allocated to the class_ii_assets it receives from that seller pro_rata according to the fair_market_value of those assets up to their total fair_market_value then among the class_iii_assets it receives from that seller pro_rata to the extent of their fair_market_value then among the class_iv_assets it receives from that seller pro_rata to the extent of their fair_market_value then among the class_v_assets it receives from that seller pro_rata to the extent of their fair_market_value then among the class_vi_assets it receives from that seller pro_rata to the extent of their fair_market_value and finally any remaining consideration is allocated to the class_vii_assets it receives from that seller when and to the extent additional_amounts are paid_or_incurred for the assets acquired in the applicable asset acquisitions eg when and to the extent a nonqualified_fund pays or incurs future decommissioning expenses such amounts will be taken into account as increases to the buyer’s consideration and allocated in the same manner and subject_to the same conditions as though they were paid_or_incurred on the acquisition_date sec_1_1060-1 sec_1_1060-1 sec_1_338-6 and sec_1_338-7 requested ruling the buyer’s nonqualified nuclear decommissioning funds will be treated as grantor trusts under section and the buyer will be treated as the plr-116500-01 - grantor of such funds sec_671 provides that where it is specified in sec_673 through that the grantor or another person shall be treated as the owner of any portion of a_trust there shall be included in computing the taxable_income and credits of that person those items of income deduction and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account in computing taxable_income or credits against the tax of an individual sec_1_671-2 provides that for purposes of part i of subchapter_j chapter of the internal_revenue_code a grantor includes any person to the extent such person either creates a_trust or directly or indirectly makes a gratuitous transfer within the meaning of sec_1_671-2 of property to a_trust for purposes of sec_1_671-2 the term property includes cash sec_1_671-2 provides that a gratuitous transfer is any transfer other than a transfer for fair_market_value sec_1_671-2 provides that for purposes of sec_1_671-2 a transfer is for fair_market_value only to the extent of the value of property received from the trust services rendered by the trust or the right to use property of the trust sec_677 provides that the grantor shall be treated as the owner of any portion of a_trust whether or not he is treated as such under sec_674 whose income without the approval or consent of any adverse_party is or in the discretion of the grantor or a nonadverse_party or both may be distributed to the grantor or held or accumulated for future distribution to the grantor sec_1_677_a_-1 provides that under sec_677 a grantor is in general treated as the owner of a portion of a_trust whose income is or in the discretion of the grantor or a nonadverse_party or both may be applied in discharge of a legal_obligation of the grantor because buyer is treated as purchasing the assets of sellers’ nonqualified funds for federal_income_tax purposes buyer is treated as contributing those assets as grantor to the buyer’s nonqualified decommissioning funds all income as well as principal of the buyer’s nonqualified decommissioning funds is held to satisfy buyer’s legal_obligation to decommission the plant and upon completion of the decommissioning any remaining assets will be distributed to buyer accordingly buyer is treated as the owner of the entire buyer’s nonqualified decommissioning funds under sec_677 and sec_1_677_a_-1 buyer shall include in computing its taxable_income and credits all items of income deduction and credits against tax of the buyer’s nonqualified decommissioning funds to the extent that such items would be taken into account in computing taxable_income or credits against the tax of buyer this letter_ruling is directed only to the taxpayer that requested it seller plr-116500-01 - sec_6110 provides that this ruling may not be used or cited as precedent except as specifically determined above no opinion is expressed or implied concerning the federal_income_tax consequences of the transaction described above in particular no opinion is expressed or implied regarding the effect of the settlement agreements between seller sec_1 and and certain other of the sellers in accordance with the powers of attorney the original of this letter is being sent to the authorized representative of seller in accordance with the powers of attorney a copy is being sent to seller and we are sending an additional copy of this ruling letter to your additional authorized representative we are also sending a copy of this letter to the appropriate director of the large_and_mid-size_business_division sincerely charles b ramsey chief branch office of associate chief_counsel passthroughs and special industries
